THEA~TORNEY      GENERA%
                   OF TEXAS


                      December 13,   1960


Honorable Charles J. Lleck, Jr.
Dletrlot Attorney
~exar County Courthouse
San Antonio, Texas
                         Opinion No. NW-972
                         Re:   Are the salaries of the
                               Dlatrlot, County and Pre-
                               cinct Officers of Bexar
                               County to be detennlned
                               as of May 18, 1960, the
                               date of the preliminary
                               announaement‘of the direc-
                               tor of census andvrclated
Dear Hr. f;leck:               questions.
       You have requested an opinion from our ofrloe In
regard to various questions concerning the aaapenaatlon
to be paid various county and atate officials in Bexar
County. elnce Bexar County .has moved Into a higher popu-
lation   bracket and la now rated aa having a population
of ~OOJXJO or over.
     Question No. 1.   Does the phrase "Last Preceding
Cen(rue"alted in the various leglelatlve acts ln quea-
tion mean the 19&J Federal  Genaus and, if so, are the
salaries of Dlatrlot, County and Precinct Offloers of
Bexar County to be determined as of May 18, 1960, the
date of the prellm$nary announcement of the Director of
Cenaua4
     Prlor.AttorneyCeneralla Opinion V-1137 (1950) held,
in part, that the Federal Census becomes effective on the
date that the area oc district census supervisor makes an
offlolal announcement of the census'result POr the par-
ticular county. In our opinion, assuming the announoement
was official, the phrase "Last Preceding Census" cited In
the various leglelatlveaots In 'questionwould mean the
1960 Federal Census, and aalariea of Dlstrlct, County and
Precinct Officers of Bexar County would be determined as
of May 18, 1960, the date of the preliminary announcement
.ofthe Director of Census..
Honorable Charles J. Lieck, Jr., Page 2 (WW-972)


     Question No. 2. Is Section 8 of House Bill 374, Acts
54th Legislature, 1955, Regular Session, Chapter 427, Page
1137, in force and effect In Bexar County?

     In our opinion, Section 8 of House Bill 374, setting
salaries of county officials, Is applicable to Bexar County.
     Question No. 3. Does the limitation contained In Sec-
tion 10, House Bill 362, Acts 55th Legislature, 1957, Regular
Session, Chapter 440, Page 1309, codified as Article 38831,
Vernon's Civil Statutes, In regard to district Judges' salaries
override the requirements of Section 8 of Article 39X&-4d,
Vernon's Civil Statutes?
     Section 8, Article 3912e-&d, Vernon's Civil Statutes,
(House Bill 671, 53rd Legislature, 1953, Regular Session,
Chapter 435, Page 1050) provides as follows:
           "sec. 8.  In all such counties, the
      Judges of the several District Courts In
      such counties shall each receive from county
      funds for all judicial and administrative
      services required of them an annual salary
      or allowances of Four Thousand, Five Hundred
      Dollars ($4,500) to be paid by the Commis-
      sioners Court in equal monthly installments.
      Such additional compensation shall be In ad-
      dition to the salaries payable out of State
      funds; provided, however, that the annual ag-
      gregate salary of said District Judges from
      both State and County sources shall not exceed
      Thirteen Thousand, Five Hundred Dollars
      ($13,500)."
     Article 681ga-18, Vernon's Civil Statutes, (Senate Bill
75, 55th Legislature, 1957, Regular Session, Chapter 272,
Page 606), set out in part as follows:
           "Sec. lc. The Judges of the several
      District Courts and of the Criminal District
      Courts of the State of Texas shall each be
      paid an annual salary of Twelve Thousand
      Dollars ($12,000.00).
           "Sec. 2. This Act shall not repeal any
      law which permits or requires any county In
      this state to pay a Sudge of a District Court
      or of a Criminal District Court any supplemen-
      tal salary or compensation out of county funds."
Honorable Charles J. LAeck, Jr., Page 3 (WW-972)


     Section 10 of Article 38831,Vernon*sCivil Statutes,
set out in part, provides as f0110ws:
          "In all counties of thie State having a
     population of six hundred thouaand (600,000)
     or more lnhabltantsaccording to the last pre-
     ceding Federal Census, the Commlaeloners Court
     of auah counties shall pay to the Judges of
     the several Mstrlct Courts in such counties
     a supplementalannual salary out of county
     funds in equal monthly lnstallmentefor all
     judicial and administrativeservices perform-
     ed by them; provided,however, that the aggre-
     gate annual sala- of Diatriat Judges in such
     counties from both State and county fund shall
     not exceed the salary provided by law for the
     Ju;;oes of t2e Courts of Civil Appeals in this
          . . . .           .
     Section 10 of Article 38831, Vernon's Civil Statutes,
was enacted on May 23, 1957, while Article 68195-18, Ver-
non’s Civil Statutes, was enacted on May 17. 1957, which
means that Section 10 of Article 3883i Is the latetienact-
ment In point of time. Section 10 of Article 38831. Ver-
non's Civil Statutes.,quoted above, clearly limits the aggre-
gate arinualsalary'of district judges in aountlesof 600,000
or over to keep their lncme from exceeding the Income of jus-
tlaes of the Court of Civil Appeals...
     Since Section 10 of Article 38831, Vernon's Civil stat-
utes, Is the latest enactment,-whiahis the true exoression
of J,.eglslatlve
               Intent, according to Attorney Generals'
Opinions O-5891, V-990 and WW-724, and the caeea cited there-
in, and the terms of the statute are not ambiguous,.It will
control over the provisions of Section 8 of Article 3912e-46,
Vernon's Civil Statutes, insofar as they conflict.
     Question No. 4: Are the provisions of Section9 of
Article 38831, Vernon's Civil Statutes, applicable to the
Justice of Peace and Constables of Bexar County and may the
-salariesof such officials be raised without giving the
statutory notice as was requlred by Section 11, Article 39121,
Vernon's Civil Statutes.
     Sectlon 9, Article 38831, Vernon's Civil Statutes,pro-
vides in part as follows:
Honorable Charles J. Lieck, Jr., Page 4 (W-972)


          "In all counties of this State having a
     population of six hundred thousand (600,000)
     or more inhabitants according to the last pre-
     ceding Pederal Census, the Commissioners Court
     shall fix the salaries of the Justices of the
     Peace and the Constables at not to exceed Ten
     Thousand Dollars ($10,000) per annum, to be paid
     in equal monthly installments; . . ."
     Section 15, Article 38831,   Vernon's Civil Statutes,
provides as follows:
          "The Commissioners Court shall not exer-
     cise the authority vested in said Court by
     virtue of this Act, except at re lar meeting
     of said Court, and after ten (10Y days notice
     published in a paper of general circulation in
     the county to be affected thereby of the intend-
     ed salaries to be raised and the amount of such
     proposed raise."
     The wording of the Sections 9 and 15 of Article 38831,
Vernon's Civil Statutes, Is clear and unambiguous, and it
is our opinion that since Bexar County now has a population
of 600,000 Inhabitants or more that it must comply with Set-
tlon 9 of Article 38831, Vernon's Civil Statutes, and that
the Commissioners Court must give notice of their intention
of acting on the salaries of the officials concerned accord-
ing to the provisions of Section 15 of Article 38831, Vernon's
Civil Statutes.
        Question No. 5.  Shall the County Treasurer of Bexar
County, Texas, be paid a salary in accordance with the pro-
visions    of Article 39436 Vernon's Civil Statutes, or the
provisions of Article &je,      Vernon's Civil Statutes?
     Article 394jd, Vernon's Civil Statutes, House Bill 206,
52nd Legislature, 1951, Regular Session, Chapter 122, Page
207, is set out in part as follows:
          "That the commissioners court in each
     county in the State of Texas having a popu-
     lation of six hundred thousand (600,000)
     inhabitants or more according to the last
     preceding Federal Census, or any future
     Federal Census, shall determine annually
     the salary to be paid to the county treasur-
     er at a reasonable sum of not less than
                                                           4768

Honorable Charles J. Lleck,   Jr., Page 5 (W-972)


     Five'ThousandDollars ( 5 000) nor more than
     Eight Thousand Dollars t$6,000) per annum, and
     the maximum salary and compensation of sald~
     treasurer shall not exceed Eight Thousand
     Dollars ($8,OCO) in the aggregate for any one
     calendar year. . . ."
     Article3#3e, Vernon'8 Civil Statutes, provides as
follows:
          "Sec. 5. In each county in the State
     of Texas having a population of at least
     three hundred thousand and one (300,001) ln-
     habitants, or more, according to the last
     preceding Federal Census, the Connnlssloners
     Court shall l'lxthe salary of the county treasur-
     er at any reasonable sum, providing such salary
     1s not less than .Forty-elghtHundred Dollars
     (w-1.     Acts 1951, 52nd Leg., p. 675, ch. 391;"
       Article ~3943dwas enacted on April 19, 1931, and became
 effective on May 2, 1951. Article 3943e was enacted on May
 a, 1951, and became effective   90 days after June 8, 1931,
 which was the date of adjournment. Since both of the stat-
‘utes were passed during the same ses8lon and deal with the
 same subject matter they must b8 considered In par1 materla.
 Such a Consideration shows a conflict between the two stat-
 utes In that Article 39436, Vernon's Civil Statutes, limits
 the maximum salary and compensation of the treaeurer In
 counties with a population of 600,000 Inhabitants or over,
 while Section 5 of Article 3943e, Vernon's Civil Statutes,
 gives the CommlsslonersCourt of the county concerned the
 power to fix the salaries of the county treasurer at any
 reasonable 8um In counties having at Ieast 300,001 lnhabl-
 tants or more according to the h8t preceding Federal Census.
 It 1s evident that there is an Irreconcilable conflict In
 regard to the maxlpumamount that may be paid a county
 treasurer-lna countywith 600,000 or more lnhabltants and
 that these articles must be construed to determine the in-
 tent of the Legislature. According to Attorney General's
 Opinion No,.V-990 and the'cases cited therein, the latest
 expression of the Legislature prevails and a statute last
 passed will prevail over a statute passed prior to it lr-
 re8pectiVe  of whether the prior statute takes effect  before
 or after the latest statute. In this particular Instance,
 since both statutes are general statutes and Article 3943e
 was enacted after Article 34'+3d,Vernon's Civil Statutes,
 It is apparent that the repeal clause of Section 6 of
 Article 3943iz,Vernon's Civil Statutes, repeals Article
Honorable Charles J. Lieck, Jr., Page 6 (WW-972)


39&3d, insofar as they conflict, which in this instance
would mean that there Is no maximum set on the amount that
the county commissioners can pay a county treasurer.
                       SUMMARY
     The official announcement by the district
     or area supervisor of the 1960,census figures
     becomes effective as of the date of the an-
     nouncement and must be considered by Bexar
     County officials to be the "Last Preceding
     Census" within the meaning of various Act8
     set forth In this opinion.
     Section 8 of House Bill 374, Acts 9th Legis-
     lature, Regular Session, 1955, Chapter 427,
     Page 1137, setting the salaries of various
     county officials is applicable to Bexar County.
     Section 10 of Article 38831, Vernon's Civil
     Statutes will control over the provisions of
     Section 8 of Article 3912e-4d, Vernon's Civil
     Statutes.
     The provisions of Sections 9 and 15 of Article
     38831, Vernon's Civil Statutes, are applicable
     to the salaries of Justice8 of the Peace and
     Constables of Bexar County.
     The salary of the County Treasurer of Hexar
     County is not llmlted by statute and is to
     be determined under the provisions of Section
     5 of Article 3943e, Vernon's Civil Statutes,
     since it repeals Section 1 of Article 3$+3d,
     Vernon's Civil Statutes, insofar as they conflict.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




JCS:mm:ms
Honorable Charles J. Lieck, Jr., Page 7 (WW-972)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Elmer McVey
John Reeves
Gordon C. Cass
J. C. Davis
Raymond V. L&tin
REVIEWED FOR THE ATTORNEY GENERAL,
BY:   Leonard Passmore